Counsel for appellants in applying for rehearing in this case has filed a printed brief of more than 100 pages — a copy of which he has furnished to each of the judges. In this brief the opinion is severely criticized, and counsel is so earnest and elaborate in his contention that the writer of the opinion "entirely misapprehended the case shown by the record," that we deem it necessary to respond to some extent to counsel's contention. *Page 12 
On page 65 of appellants' brief it quotes from the opinion, and then adds:
"The statement necessarily contradicts itself, because plaintiffs could not possibly claim the entire west half of fractional section 35, and also claim that Frenchman ditch is the boundary line between their plantation, known as the Carew place, and the plantation of the defendant McQueen Smith, known as the Reese plantation. The plaintiffs have never claimed, although their chain of title calls for it, any part of the west half of said section 35 that lies east of Frenchman ditch, and there is a strip about 350 feet wide of said west half which lies east of said ditch."
The land described in the complaint is as follows:
"A part of the west half of fractional section thirty-five (35) township seventeen (17), range sixteen (16), in Autauga county, Alabama, and constituting a part of the plantation owned by plaintiffs, commonly known as the Carew place."
Here is a claim in the complaint, a claim to land east of the ditch; nothing is said in the complaint as to that west of the ditch.
One of the plaintiffs testified to an agreement between his father and the defendant Smith as to building a line fence between them on the east side of the ditch, and that a fence was so built. In part, he said:
"My father went into possession of this land under the deed, already introduced in evidence, from Carrie F. Lum and her husband to my father, J. L. Alexander, of date December 10, 1900, immediately after said deed was executed, claiming it as his own. All the lands conveyed by said deed, of which the said west half of said section 35 was part, constituted one plantation and was known as the Carew place.
"There was at one time an agreement between my father and Mr. McQueen Smith that my father would furnish the wire and Mr. Smith would build therewith a fence between the lands of my father in said section and the lands of Mr. Smith. My father furnished the wire. My father and Mr. McQueen Smith were talking about that line here on Saturday afternoon. My father was dealing in wire at the time, selling the Pittsburg wire, and it came up in some way, and Mr. Smith said that he would build the fence, if my father would furnish the wire to build the fence between them, and my father agreed to it, and there was a fence built on the east side of Frenchman ditch. The fence went down the ditch nearly to the river."
January 23, 1913, just before suit was brought, this same plaintiff and witness wrote a letter to defendant relative to this matter, and plaintiffs introduced it in evidence. In part, it reads:
"Mr. McQueen Smith, Prattville, Ala. — Dear Sir: It has just come to our knowledge that you are widening and deepening the ditch on our Carew plantation, known as Frenchman's ditch. It is our understanding that you are aware that this ditch is entirely on our land. The ditch belongs to us."
Plaintiffs introduced another witness to corroborate this — one of the plaintiffs himself to show that the ditch was not the boundary line, but that one was agreed on east of the ditch. He testified, in part, as follows:
"I know Frenchman ditch. I know where it is. Mr. McQueen Smith told me while I was working for him, while he was cutting the Smith Alexander ditch, that he was sorry that he did not go out on the line between him and Mr. Alexander. * * * On Mr. Smith's side of the ditch there was a wire fence a part of the way; I don't know that it went all the way Mr. Smith said he put it there. He told me that he put it there. He said old man Alex furnished some of the wire and he did the work. He said it was between him and Alexander. My best recollection is that he said it was the line fence between them, or put there between them. I would not be positive as to what he said about its being the line fence. He said it was a fence between them; that old man Alex furnished the wire, and he did the work, is my recollection."
The record further shows as to the testimony of plaintiff:
"Witness further testified that when he said in the letter heretofore introduced in evidence, 'It is our understanding that you are aware that this ditch is entirely on our land,' I was going on the theory that Mr. Smith and my father had established the line between them on the east side of the ditch."
The plaintiffs' chain of title described the lands as "the west half of fractional section 35," and made no reference whatever to a ditch, as did defendants' chain of title. If these deeds passed title to the west bank of the ditch, they did to the east bank and the whole of the ditch. The undisputed evidence showed the ditch to be wholly within the west half of the fractional section. There is nothing in plaintiffs' chain of title to show that the ditch was the line. It is true, plaintiffs could not prove actual possession east of the ditch; but they did claim it, and offered much evidence to show constructive possession.
This record shows that plaintiffs had the legal title to the "west third" of fractional section 35, and color of title only to the "center third" on which the ditch was located. It also shows that the defendant Smith has the legal title to the "east third" of this fraction, and all the "center third" on which the ditch is located, unless the mention of this ditch in the chain of title from one Reese on down to him limited the title to the east side of the ditch. One Montgomery is shown to be the common source of title of both parties. From this common source the legal title to the "center *Page 13 
third" is shown to have passed into Reese, and that, if the description as to the quantity and the boundary as to the "west third" is to control, the legal title passed out of Reese to the Pratts, and from them to the defendant Smith. As before stated, however, if the mention of this ditch in these deeds limited the grant to the ditch, then the legal title so far as the paper title shows is yet in Reese, or his heirs. As a bona fide claim of title is sufficient to defeat this penal action, it is not necessary now to further construe those deeds. Defendants' chain of title purports to convey all of the fractional section which is 567 acres, except the "west third," which is 189 acres, and which is indisputably the lands of plaintiffs. This chain of title, after thus granting all the fractional section except 189 "acres" off the west side, says "leaving 378 acres more or less," thus showing an intention to convey the other two-thirds. Notwithstanding this repetition, this chain of title does say the lands are separated by a ditch; and, if the ditch be the one in question, then there was an error as to the acreage granted and accepted.
While it is true, as counsel contends, there was no actual pedis possession is shown or attempted to be shown by plaintiffs east of the ditch, and none by defendants west of the ditch, except the acts of repairing and widening the ditch, yet there was a claim of title by plaintiffs east of the ditch, and of defendants west of the ditch by color of title and by fences placed on either side of the ditch. Plaintiffs' predecessor in title nor plaintiffs ever placed a fence on the ditch, but the former did place one some distance west of the ditch, and west of any of the trees or saplings cut.
Defendant testified that he never knew that plaintiffs ever claimed the ditch until he received the letter in question. He testified, in part, as follows:
"Before I got the letter introduced in evidence from Peyton Alexander, I had never heard that Col. John L. Alexander or any of his children after him claimed to own that ditch. No one had ever made any claim to the ditch since I had been there."
This surely would authorize the jury to infer that he did not know that they owned the banks of it, or the land on which it was located. Surely, he was not talking about the mere hole in the ground. If it was a line ditch, each would own to the center, and defendants would have known that plaintiffs had some claim to a part of it at least. It is true that parts of defendants' testimony tend to show that the ditch was a line ditch, and parts of it that the line was east of the ditch even. But considering it all, it was undoubtedly a question for the jury as to whether or not they had a right to cut or destroy the timber they did in repairing, improving, and widening the ditch. Moreover, as stated in the original opinion, if the ditch was wholly on plaintiffs' land, or on that of both as a line ditch, the undisputed evidence showed that defendants and their predecessors in title have an easement in and to the ditch for the purpose of draining land and Cypress pond, which was partly on the land of both parties, and that they had exercised this right by repairing the ditch for more than 20 years before any objection was ever interposed by plaintiffs' predecessors in title. This repairing, of course, was not continuous, but was on at least two occasions — 20 years apart — and at their will and without objection from plaintiffs' predecessors in title.
While it is true, as appellants claim, that the ditch was widened in places, and thus made to extend further west than theretofore, and in so doing destroyed the timber here complained of, the evidence certainly tended to show that it was not done recklessly, or wastefully, but was necessary and proper to make the ditch perform the services and functions for which it was intended, and for which easement gave them the right to have the ditch drain the land. Mr. Washburn thus states the law as to easements of ditches:
"If there has been the use of an easement for twenty years unexplained, it will be presumed to be under a claim of right, and adverse, and be sufficient to establish a title by prescription, and to authorize the presumption of a grant unless contradicted or explained.
"So where it has been used for twenty years or more under a claim of right, although such right were originally gained by an oral grant, such a user would be sufficiently adverse to gain a prescription thereby. * * *
"One ancient ditch connected with another still more ancient, by which the water accumulating upon a considerable tract of land flowed from the first into the second ditch, and thence into a natural stream. The two estates through which these ditches ran came into the same owner's possession. After a while he sold the lower parcel to the defendant's grantor, and then sold the upper to the plaintiff's grantor. The estates thus remained for more than twenty years, when the owner claimed the lower parcel stopped the ditch. The upper owner claimed a prescriptive right to maintain the same, and this right was sustained by the court."
Appellants now contend that the thing they complain of is the mode and manner of the repair by widening the ditch. The evidence certainly tended to show that widening it was necessary in order to give it the proper depth, and slope to drain the lands and pond intended thereby to drain, and which defendants had the right to do.
The evidence tended to show that the *Page 14 
work done by defendants in repairing this ditch was necessary and proper and done in a skillful manner. Among other things, it was testified by witness qualified to so testify, "I went up and down this ditch and made these measurements." Defendant asked witness the following question:
" 'Did you see any evidence of any unskillful work there in the ditch, or anything that indicated that there was any unusual work done, such as would destroy any trees or saplings or other property of the landowners on the one side or the other of the ditch?' Witness answered: 'I did not see any unskillful work, and I saw no destruction of timber on one side or the other more than was consistent with the fact of cleaning off those ditch banks and opening and deepening the ditch.' Defendant then asked the witness the following question: 'Was there anything in that ditch, or in the surroundings there in October, 1913, which indicated that there had been any waste of trees, or undue amount of destruction of trees or saplings or undue amount of covering up the land with dirt that came out of the ditch — anything like that?' Witness answered: 'There was no evidence on the ground, so far as I could see, that the ditch was unskillfully built, or that trees or saplings alongside of the ditch were wastefully destroyed.' "
There was no evidence which conclusively showed that the ditch was unnecessarily widened or deepened, or that timber was unnecessarily or wantonly destroyed in repairing the ditch.
It should be remembered that plaintiffs at first denied any right to repair the ditch, and claimed the whole of the land on which it was located. It was only on a failure of proof to support this claim that it was abandoned. The letter written by one of the plaintiffs while the work was being done, which is above set out in part, did not complain alone of widening the ditch, or the manner in which it was being done, but denied all right to repair it, and claimed the act to be a trespass; and charged the defendant with knowledge that it was wholly on the lands of plaintiffs, and that "the ditch belonged to them," not a part of it as they now claim.
Under the pleadings and evidence in this case, after another full review, we are of the opinion that the liability of defendants was a jury question, and we find no erroneous rulings as to evidence or charges, which were prejudicial to plaintiffs. As stated in brief of appellants, two juries have had the questions of liability submitted to them, and both failed to find defendants liable; and we find no sufficient reasons to reverse the judgment based on the verdict of the last.
It results that the application for rehearing is overruled and denied.